DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require the function of HRN, HRC, and one or more antigenic sites, all defined by SEQ ID# and recite for 80% identity to the sequence to have the same function.

The antigenic sites have the function of location where RSV F neutralizing antibodies bind, see Ulbrandt (PGPub US20150366960) claim 1 for one example. Antibody binding sites can be linear and/or conformational but require a specific binding site to function. Applicant has not shown what sequences are required and what sequences can be altered that have the same function of providing a site that is antigenic to make neutralizing antibodies.
While constructs/mutants can be screened for function, that does not satisfy the written description requirement. 
Claims 5, 7, and 13 require 80% identity to a SEQ ID# and have requirements for function. 
The claims are drawn to a genus of sequences.
See MPEP 2163 (II)(A)(3)(a)(ii)
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615;
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be 
Here, applicant has not shown the range of mutations, insertions and or deletions that are 80% of the recited sequence that show possession of the genus of sequences that have the functions of the sequence.
	Applicant argues that literal support is provided in the specification, that Figure 1 shows various constructs that have a percent identity, that the DECLARATION provides specifics on the percent identity, and that the sequences have the required function of forming trimers and providing immunogenicity.
 	Applicant’s arguments have been fully considered and not found persuasive. 
The showing of literal support does not provide any showing of structure function correlation. The Figure 1 shows constructs but does not provide evidence of the genus of species encompassed by the claims. These points are further addressed in the response to declaration. 
The DECLARATION of Li-Min Huang MD, Ph.D. has been fully considered and not found persuasive. 
The declaration shows 2 pairs of constructs that have insertions in them to change the percent identity. Neither the base sequence or the inserts have altered sequences to the starting materials. The percent identity is to the constructs with an insertion and not to the scope of the 80% identity claimed. As claimed the 80% identity can be any position of the sequence thus altering any position in the peptide, whereas here, the parts retain their original sequence identities of the segments.

Additionally, should a further declaration be submitted, the immunologic results reference Example 6 of the specification must be more specific and commensurate with the claims. Neither the DECLARATION nor Example 6 test for trimers or inducing neutralizing antibodies. They seem to test against the response to the immunogen used. For 80% to the HRN and HRC (SEQ 1 and 2) the showing should include that the 80% structures still form trimers and for the 80% to the antigenic regions (SEQ 3, 4, and 5) that they would make neutralizing antibodies that recognize the antigenic site or that the peptide be recognized by neutralizing antibodies that are specific for the antigenic region. These functions would be required to show that the 80% identity with not structure limitations still has the same function as required by the claims.

 Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648